DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 19, 2022 has been entered.

Response to Amendment
Applicant’s amendment filed on April 19, 2022 has been entered.  Claims 1-20 have been amended.  As such, Claims 1-20 are currently pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7, 10, 15, and 17-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 4,931,355 to Radwanski et al. (“Radwanski”).
With regard to Claims 1, 2, and 17, Radwanski discloses a nonwoven fibrous structure useful as a wipe or a garment comprising an entangled fibrous structure coform that consists of filaments and solid additives in the form of particulate materials.  See, e.g., Abstract, entire document.  Radwanski teaches that the coform fabric can include both pulp fibers and continuous filaments.  Column 5, lines 3-36.  With regard to the transitional phrase “consisting of” for the coformed fibrous structure having only spunbond filaments and spunbond filaments, although Radwanski teaches that the coformed fibrous structure contains meltblown fibers, continuous fibers, and pulp fibers, the presence of the meltblown, column 5, lines 43-48, the meltblown fibers fall within the claim limitation of a solid additive, as it is a solid material present in the fibrous structure, and Applicant has not defined a solid additive as exclusive to meltblown fiber.  With respect to pulp fiber being dispersed throughout the spunbond fibers and the spunbond fibers being commingled with the pulp fibers, Radwanski discloses that meltblown fibers, pulp fibers, and continuous fibers can be co-deposited to provide a substantially homogenous admixture of materials, which is subjected to hydroentanglement.  Column 5, lines 29-36.  Radwanski teaches that the coform fabric can be hydraulically entangled with spunbonded monocomponent fibers, such as polypropylene fibers.  Column 8, lines 40-47.  Radwanski discloses that “the fibrous material, with or without particulates, is intermingled with the meltblown fibers,” column 5, lines 22-24, and that “the coform preferable contains sufficient free or mobile fibers and sufficient less mobile fibers to provide the desired degree of entangling and intertwining, i.e., sufficient fibers to wrap around or intertwine and sufficient fibers to be wrapped around or intertwined.”  Column 5, lines 43-48 (emphasis added).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to include monocomponent spunbonded filaments, such that the filaments are comingled with the pulp fibers, in the coform fabric disclosed by Radwanski because Radwanski suggests that more than one of the pulp fibers and continuous filaments can be combined, intermixed, and intertwined with the meltblown fibers to form a nonwoven coform structure.  With regard to Claims 3 and 18, Radwanski teaches the pulp can be wood pulp.  Column 6, line 37.  With regard to Claim 4, Radwanski teaches that the pulp fibers can be Northern softwood kraft pulp fibers.  Column 6, line 48.  With regard to Claims 5-7 and 19, the spunbonded polypropylene filaments, column 7, lines 1-4, further satisfy the limitations of a plurality of filaments of a thermoplastic polymer.  With regard to Claim 10, Radwanski discloses the filaments can be present as a surface layer.  Figure 4 and column 9, lines 51-60.  With regard to Claim 15, Radwanski discloses the fibrous structure can be wound into a roll.  Figure 1 and column 8, lines 36-39.  

Claims 8, 9, 16, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Radwanski in view of U.S. Patent No. 7,041,369 to Mackey et al. (“Mackey”).
Radwanski does not disclose the use of natural polymers, such as starch, as the filament material.  Mackey is also related to starch compositions that can be used to form fibers or filaments in nonwoven constructions.  See, e.g., Abstract, entire document.  Mackey teaches that starch can be processed to produce useful fibers or filaments.  Column 3, lines 40-44.  Mackey teaches that such fibers can be combined with wood pulp and find use in sanitary products, such as diapers, feminine pads, and incontinence articles.  Column 15, lines 11-40.  It would have been obvious to a person having ordinary skill in the art at the time of the invention to include starch filaments in the invention of Radwanski in order to increase the natural feel of the product and render it useful in a sanitary tissue produce, as shown to be well known in the advancement of nonwoven fabrics by Mackey.

Claims 11-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Radwanski in view of U.S. Patent Application Publication No. 2005/0148264 to Varona et al. (“Varona”).
Radwanski does not disclose using a bi-modal pore volume distribution.  Varona is also related to fibrous structures useful in absorbent applications, such as wipes.  See, e.g., Abstract, paragraph [0002], entire document.  Varona teaches that a pore volume distribution, wherein one mode of a bi-modal distribution provides greater than about 2% of the total pore volume from pores having radii of less than 80 microns, can provide a configuration which creates a fluid reservoir for holding liquid, whereas larger pores transport liquid.  See paragraph [0007], Figure 3, and Example 1.  It would have been obvious to a person having ordinary skill in the art at the time of the invention to provide greater than about 2% of the total pore volume in pores of radii less than 80 microns in the fibrous structure disclosed by Radwanski in order to provide an improved ability to hold pre-loaded fluid for use as a wet wipe, as shown to be known by Varona.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456 (CCPA 1955).

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Radwanski in view of U.S. Patent Application Publication No. 2007/0202766 to Ouellette et al. (“Ouellette”).
Radwanski does not disclose the absorbent structure has an absorbency greater than 5 g/g.  Ouellette is also related to a wipe.  See, e.g., Abstract, entire document.  Ouellette teaches providing an absorbent capacity greater than 4 g/g.  It would have been obvious to a person having ordinary skill in the art at the time of the invention to provide an absorbency greater than 5 g/g in order to provide the wipe with sufficient cleaning solution, as shown to be known by Ouellette.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456 (CCPA 1955).

Response to Arguments
Applicant's arguments filed April 19, 2022 have been fully considered but they are not persuasive.
Applicant argues that Radwanski teaches a coformed fibrous structure comprising meltblown filaments, which Applicant contends are not spunbond filaments, that are commingled with pulp fibers to form its coformed structure.  The Examiner disagrees.  It is the Office’s position that the spunbond filaments in the fibrous structure of Radwanski are sufficiently commingled with the solid additives despite the presence of the meltblown fibers.  Radwanski discloses that “the fibrous material, with or without particulates, is intermingled with the meltblown fibers,” column 5, lines 22-24, and that “the coform preferably contains sufficient free or mobile fibers and sufficient less mobile fibers to provide the desired degree of entangling and intertwining, i.e., sufficient fibers to wrap around or intertwine and sufficient fibers to be wrapped around or intertwined.”  Column 5, lines 43-48.  The use of “consisting of” language does not preclude the presence of meltblown fibers in Radwanski.  The present Specification defines a “solid additive” as “fiber and/or a particulate.”  So, even if meltblown fibers are present in Radwanski, they fall within the purview of a solid additive and are not precluded from the present claim language.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY R PIERCE whose telephone number is (571)270-1787. The examiner can normally be reached Monday - Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla D. McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY R. PIERCE
Primary Examiner
Art Unit 1789



/JEREMY R PIERCE/           Primary Examiner, Art Unit 1789